DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/424,173 for a POWER END FRAME ASSEMBLY FOR RECIPROCATING PUMP, filed on 5/28/2019.  Claims 8-14 and 21-30 are pending.
Election/Restrictions
Applicant’s election of Species A (Figs. 1-11) in the reply filed on 9/3/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The Examiner has considered the various Information Disclosure Statements, however, due to the voluminous nature of references submitted, it is suggested that Applicant direct any references of particular note to the Examiner’s attention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the extensions must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 contains the term regarding “the at least one foot” being integrally formed with the first and second end plate segment and the at least one middle plate segment.  However, the at least one foot is not shown as integral with all plate segments, but rather appears to be integral with one of the plate segments, notwithstanding the extent to which all members are integral with each other.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-12, 14 and 21-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochoa et al. (U.S. Pub. 2011/0081268).
Regarding claim 8, Ochoa teaches a power end frame assembly for a reciprocating pump, the power end frame assembly, comprising: a first and second end plate segment; at least one middle plate segment disposed between the first and second end plate segments; first end plate segment and the second end plate segment and the at least one middle plate segment each including a top wall, and an opposed bottom wall (see Fig. 4), a front wall, a rear wall, and a pair of sidewalls (left and right sides), wherein at least one foot extends from the bottom wall on at least one of the first end plate segment and the second end plate segment and at least one foot extends from the at least one middle plate segment, each foot configured to support for the power end frame on a support surface.

[AltContent: textbox (top wall)]
    PNG
    media_image1.png
    360
    463
    media_image1.png
    Greyscale

[AltContent: textbox (opening extends through first and second end plates and middle plate)][AltContent: arrow][AltContent: arrow][AltContent: textbox (middle plate segment)][AltContent: arrow][AltContent: textbox (top wall)]
[AltContent: arrow]
[AltContent: textbox (second end plate segment)]
[AltContent: textbox (first end plate segment)]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (front wall)][AltContent: arrow]
[AltContent: textbox (rear wall)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (sidewall)][AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (rear wall)][AltContent: textbox (bottom wall)]
[AltContent: textbox (foot)][AltContent: textbox (foot)]



Regarding claim 9, Ochoa teaches the assembly of claim 8, wherein each foot that is integrally formed with the bottom wall.
Regarding claim 10, Ochoa teaches the assembly of claim 8, the at least one middle plate segment includes only one foot that extends from the middle plate bottom wall.
Regarding claim 11, Ochoa teaches the assembly of claim 8, wherein the first and second end plate segments and the at least one middle plate segment each include an opening extending therethrough to support a bearing assembly.

Regarding claim 14, Ochoa teaches the assembly of claim 8, wherein the first and second end plate segments each include a pair of support feet (one on each side).
Regarding claim 21, Ochoa teaches a power end frame assembly (see figure above) for a reciprocating pump, the power end frame assembly, comprising: first and second end plate segments and at least one middle plate segment disposed between the first and second end plate segments, wherein each of the end plate segments and the at least one middle plate segment are formed having a top wall and an opposed bottom wall; and at least one foot extending from the bottom wall on each of the end plate segments and the at least one middle plate segment for supporting the power end frame assembly on a support surface.
Regarding claim 22, Ochoa teaches the assembly of claim 21, wherein the at least one foot on each of the end plate segments and the at least one middle plate segment are integrally formed with the first and second end plate segments and the at least one middle plate segment.
Regarding claim 23, Ochoa teaches the assembly of claim 21, wherein the at least one middle plate segment includes only one foot extending from the middle plate bottom wall.
Regarding claim 24, Ochoa teaches the assembly of claim 21, wherein each end plate segment includes two feet extending from each of the end plate segments bottom walls.
Regarding claim 25, Ochoa teaches the assembly of claim 21, wherein the first and second end plate segments and the at least one middle plate segment each include an opening extending therethrough to support a bearing assembly.

Regarding claim 27, Ochoa teaches a power end frame assembly (see figure above) for a reciprocating pump, the power end frame assembly, comprising: first and second end plate segments and at least one middle plate segment disposed between the first and second end plate segments, wherein each of the end plate segments and the at least one middle plate segment are configured to support the power end frame assembly on a support surface.
Regarding claim 28, Ochoa teaches the assembly of claim 27, further comprising at least one foot extending from a bottom wall of the first and second end plate segments and the at least one middle plate segment.
Regarding claim 29, as best understood, Ochoa teaches the assembly of claim 28, wherein the at least one foot is integrally formed with the first and second end plate segment and the at least one middle plate segment.
Regarding claim 30, Ochoa teaches the assembly of claim 27, wherein the first and second end plate segments and the at least one middle plate segment each include an opening extending therethrough to support a bearing assembly.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 9121402, 9004033, 5062311 (pump assemblies).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        November 11, 2021